Title: Thomas Jefferson to Thomas Cooper, 7 October 1814
From: Jefferson, Thomas
To: Cooper, Thomas


          Dear Sir Monticello  Oct. 7. 14.
          Your several favors of Sep. 15. 21. 22. came all together by our last mail. I have given to that of the 15th a single reading only, because the handwriting (not your own) is microscopic & difficult, and because I shall have an opportunity of studying it in the Portfolio in print. according to your request I return it for that publication, where it will do a great deal of good. it will give our young men some idea of what constitutes a well educated man: that Caesar and Virgil, & a few books of Euclid do not really contain the sum of all human knolege, nor give to a man figure in the ranks of science. your letter will be a valuable source of consultation for us in our Collegiate courses when, and if ever, we advance to that stage of our establishment.
          I agree with yours of the 22d that a professorship of Theology should have no place in our institution. but we cannot always do what is absolutely best. those with whom we act, entertaining different views, have the power and the right of carrying them into practice. truth advances, & error recedes step by step only; and to do to our fellow-men the most good in our power, we must lead where we can, follow where we cannot, and still go with them, watching always the favorable moment for helping them to another step. perhaps I should concur with you also in excluding the Theory [not the Practice] of medecine. this is the Charlatanerie of the body, as the other is of the mind. for Classical learning I have ever been a zealous advocate: and in this, as in his theory of bleeding, and mercury, I was ever opposed to my friend Rush, whom I greatly loved; but who has done much harm, in the sincerest persuasion that he was preserving life and happiness to all around him. I have not however carried so far as you do my ideas of the importance of a hypercritical knolege of the Latin & Greek languages. I have believed it sufficient to possess a substantial understanding of their authors.In the exclusion of Anatomy and Botany from the IId grade of education, which is that of the man of independant fortune, we separate in opinion. in my view, no knolege can be more satisfactory to a man than that of his own frame, it’s parts, their functions & actions. and Botany I rank with the more most valuable sciences, whether we consider it’s subjects as furnishing the principal subsistence of life to man & beast, delicious varieties for our tables, refreshments from our orchards, the adornments of our flower-borders, shade and perfume of our groves, materials for our buildings, or medicaments for our bodies. to the gentleman it is certainly more interesting than Mineralogy (which I by no means however undervalue) and is more at hand for his amusement. and to a country family it constitutes a great portion of their social entertainment. no country gentleman should be without what amuses every step he takes into his fields.
          I am sorry to learn the fate of your Emporium. it was adding fast to our useful knolege. our Artists particularly & our Statesmen will have cause to regret it. but my hope is that it’s suspension will be temporary only; and that as soon as we get over the crisis of our disordered circulation, your publishers will resume it among their first enterprises.Accept my thanks for the benefit of your ideas to our scheme of education, and the assurance of my constant esteem and respect.
          Th: Jefferson
        